MANDATE

                                 Court of Appeals

                              First District of Texas

                               NO. 01-14-00490-CV

                     IN THE INTEREST OF K.P.M., CHILD

 Appeal from the 247th District Court of Harris County (Tr. Ct. No. 2012-73293).

TO THE 247TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of December 2014, the cause upon appeal
to revise or to reverse your judgment was determined. This Court made its order in
these words:
             The cause heard today by the Court is an appeal from the
      judgment signed by the court below on June 17, 2014. After
      submitting the case on the appellate record and the arguments properly
      raised by the parties, and inspecting the record of the court below, it is
      the opinion of this Court that there is no reversible error in the
      judgment. Accordingly, the Court grants counsel’s motion to
      withdraw.     It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the judgment of the court below be affirmed.

      The Court orders that this decision be certified below for observance.

      The Court further orders that the mandate be issued immediately with
      the judgment.
       Judgment rendered December 11, 2014.
       Per curiam opinion delivered by panel consisting of Justices Keyes,
       Higley, and Brown.


       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




February 20, 2015
Date                                        CHRISTOPHER A. PRINE
                                            CLERK OF THE COURT